Form NDC

                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In     Carmen Gesteen Crump                                Case No.: 20−40023 RLE 13
Re:
           Debtor(s)                             Chapter: 13




                                     ORDER AND NOTICE OF DISMISSAL
                                        FOR FAILURE TO COMPLY




   Notice is hereby given that the debtor(s) failed to comply with this court's Notice of Failure to Provide Debtor's
Social Security Number and/or List of Creditors. Social Security Form/Matrix , filed on 1/6/2020 . Therefore, it is
ordered that this case be dismissed.




Dated: 1/22/20                                     By the Court:


                                                   Roger L. Efremsky
                                                   United States Bankruptcy Judge




      Case: 20-40023        Doc# 14      Filed: 01/22/20       Entered: 01/22/20 13:45:50          Page 1 of 1
